Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer submitted on 11/19/2020 has been placed in record and approved.

Allowable Subject Matter
Claims 1-2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-2 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches a transparent touch sensor.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A transparent touch sensor comprising:
a transparent first sensing layer, made of a metal oxide or graphene, and having first capacitive sensing strings and first electromagnetic antenna strings, wherein each first capacitive sensing string is composed of first capacitive sensing units arranged in series along a first direction, an end of each first capacitive sensing string is provided with a first capacitive signal contact, each first capacitive sensing unit is of a rhombic shape, each of the first electromagnetic antenna strings is of a linear shape and along the first direction, an end of each first electromagnetic antenna string is provided with a first electromagnetic signal contact and another end thereof is connected to a first connecting wire, the first connecting wire connects the first electromagnetic antenna strings in series, each of the first capacitive sensing strings and the first electromagnetic antenna strings is connected with a first conductive element along the first direction;
a transparent second sensing layer, made of a metal oxide or graphene, and
having second capacitive sensing strings and second electromagnetic antenna strings,
wherein each second capacitive sensing string is composed of second capacitive
sensing units arranged in series along a second direction, an end of each second capacitive sensing string is provided with a second capacitive signal contact, each second capacitive sensing unit is of a rhombic shape, each of the second electromagnetic antenna strings is of a linear shape and along the second direction, an end of each second electromagnetic antenna string is provided with a second electromagnetic signal contact and another end thereof is connected to a second connecting wire, the second connecting wire connects the second electromagnetic antenna strings in series, each of the second capacitive sensing strings and the second electromagnetic antenna strings is connected with a second conductive element along the second direction; and
a transparent insulative layer sandwiched between the first sensing layer and the second sensing layer for isolation and insulation;
wherein the first direction is orthogonal to the second direction, the first capacitive sensing strings are crossed with the second capacitive sensing strings to make each first capacitive sensing unit and corresponding one of the second capacitive sensing units form a complementary pattern, the first capacitive sensing units and the second capacitive sensing units jointly form a grid-shaped capacitive sensing unit matrix, and the first electromagnetic antenna strings are crossed with the second electromagnetic antenna strings to jointly form a grid-shaped electromagnetic antenna matrix; and
wherein each of the first conductive element and the second conductive element is formed by a tiny wire made of gold, silver, copper, aluminum, molybdenum, nickel or an alloy thereof, and a width of each of the tiny wires is less than 5µm.”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624